tcmemo_2011_300 united_states tax_court alpha diallo petitioner v commissioner of internal revenue respondent docket no filed date alpha diallo pro_se r jeffrey knight for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure dollar_figure and dollar_figure respectively respondent further determined penalties pursuant to sec_6662 of dollar_figure dollar_figure and dollar_figure for tax years and respectively the issues for decision are whether petitioner underreported gross_receipts from his limousine driving business as respondent has determined whether respondent properly disallowed certain deductions with respect to this business whether petitioner is entitled to dependency_exemption deductions for one dependent in tax years and and two dependents in tax_year whether petitioner is entitled to head_of_household filing_status and whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 findings_of_fact the parties have stipulated some facts which we incorporate by this reference when he petitioned the court petitioner resided in maryland during the years at issue petitioner was self-employed as a limousine driver he owned no vehicle other than the one he used in his business sometimes he used this vehicle for personal purposes during the years at issue petitioner’s sister-in-law and his niece r d who was born in resided with him at hi sec_1all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar residence in another niece s d was born and she also resided with petitioner at his residence petitioner’s brother who is the father of r d and s d lived in africa to assist with the care of his children petitioner’s brother provided petitioner financial support and helped buy petitioner’s house on his federal_income_tax returns for and petitioner claimed head_of_household filing_status for and he claimed r d as his dependent for he claimed both r d and s d as dependents on schedules c profit or loss from business petitioner reported gross_receipts from his limousine driving business of dollar_figure dollar_figure and dollar_figure for and respectively he claimed total schedule c business_expenses of dollar_figure dollar_figure and dollar_figure for and respectively in the notice_of_deficiency respondent determined that petitioner’s proper filing_status was single and that he was entitled to no dependency_exemption deductions using the bank_deposits method respondent determined that petitioner had underreported his schedule c gross_receipts by dollar_figure for and by dollar_figure for respondent also disallowed for lack of substantiation some of petitioner’s schedule c expenses the 2the court refers to minors by their initials see rule a disallowed deductions totaled dollar_figure dollar_figure and dollar_figure for and respectively opinion i schedule c gross_receipts if a taxpayer fails to keep adequate_records the commissioner may reconstruct the taxpayer’s income by any reasonable method that clearly reflects income sec_446 see 348_us_121 one acceptable method is the bank_deposits method 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir bevan v commissioner tcmemo_1971_312 affd 472_f2d_1381 6th cir this method assumes that if a taxpayer is engaged in an income-producing activity and makes deposits to bank accounts then those deposits less amounts identified as nonincome items constitute taxable_income see clayton v commissioner supra pincite respondent reconstructed petitioner’s gross_income for and using the bank_deposits method respondent’s analysis showed aggregate deposits into petitioner’s accounts of dollar_figure for and dollar_figure for all of which respondent has included in petitioner’s gross_income petitioner bears the burden of showing that these determinations are incorrect rule a see dileo v commissioner supra pincite bevan v commissioner supra petitioner does not dispute making these deposits he contends however that they include certain nontaxable amounts namely a dollar_figure cash hoard that he allegedly brought with him when he moved to the united_states in as well as other indeterminate sums that he claims to have accumulated from his employment as a limousine driver from until petitioner alleges that before he kept all these moneys in his house instead of a bank because he feared that if the bank went broke he would lose everything but he also testified that in he learned of federal deposit insurance which guarantees the security of deposits in member banks in the light of this testimony it is difficult to understand why he would have made these deposits in and and not before moreover petitioner’s self-created profit and loss statements which are in evidence strongly discredit his testimony and in fact tend to support respondent’s determinations as to his gross_receipts for and taking into account 3petitioner does not contend and the record does not suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 4petitioner’s self-created profit and loss statements show gross_receipts of dollar_figure for and dollar_figure for a number of inconsistencies in petitioner’s testimony we do not find it credible or plausible petitioner has failed to establish that any of the unexplained amounts deposited in his accounts represent nontaxable items accordingly we sustain respondent’s determinations as to this issue ii schedule c deductions sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business taxpayers must maintain records sufficient to establish the amount of their income and deductions sec_6001 sec_1_6001-1 e income_tax regs in general no deduction is permitted for personal family or living_expenses sec_262 if a taxpayer establishes a deductible expense but is unable to substantiate the precise amount the court may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate 39_f2d_540 2d cir the record provides no credible evidentiary basis to support petitioner’s claimed deductions beyond the amounts that respondent has allowed although petitioner introduced into evidence copies of numerous receipts they cannot be readily correlated with the deductions he has claimed the receipts include expenditures_for many personal items such as games bedding and food similarly although petitioner presented evidence of about dollar_figure in fuel expenditures they appear to cover both personal and business use of his automobile petitioner has failed to prove that he is entitled to schedule c deductions greater than those respondent has permitted we sustain respondent’s determinations with respect to petitioner’s schedule c deductions iii dependency_exemption deduction a taxpayer may claim a dependency_exemption deduction with respect to an individual who is either a qualifying_child or a 5petitioner’s testimony in this regard as in other regards was inconsistent and unreliable he first testified that he could not recall how many miles he drove for personal purposes then he testified that he did not use the automobile for personal purposes except to stop for groceries petitioner stated that when he needed a car for personal reasons he would rent a car this testimony is rendered less credible by petitioner’s subsequent admission that he drove his automobile to the trial ultimately petitioner testified that he used his automobile to percent for business purposes but acknowledged he had no documentation to support this allocation in the event as seems likely that substantially_all of petitioner’s use of the limousine was not in a trade_or_business of providing to unrelated persons services consisting of the transportation of persons or property for compensation or hire see sec_280f petitioner would be subject_to the strict substantiation requirements of sec_274 petitioner however has failed to show he meets the substantiation requirements of sec_1_6001-1 and e income_tax regs or to provide any basis for us to approximate a deduction under 39_f2d_540 2d cir perforce he does not satisfy the stricter substantiation requirements of sec_274 qualifying_relative sec_151 sec_152 to be a taxpayer’s qualifying_child an individual must bear a qualifying relationship to the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements and have not provided over one-half of his or her own support for the year sec_152 there is no dispute that petitioner’s nieces born in and each satisfy the relationship requirement and the age requirement to be a qualifying_child see sec_152 a i we are satisfied that the nieces meet the principal_place_of_abode requirement because r d resided with petitioner at his residence during and and s d resided with petitioner at his residence following her birth in it appears self-evident that r d and s d one a toddler and the other an infant did not provide more than one- half of their own support during any year at issue consequently petitioner is entitled to dependency_exemption deductions for his two nieces iv head_of_household filing_status sec_1 grants a special tax_rate for any individual who qualifies as a head_of_household with exceptions not relevant here the statute generally defines a head_of_household as an unmarried individual who maintains as his or her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of either a qualifying_child as defined in sec_152 or a dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 sec_2 for this purpose an individual is considered to maintain a household only if he or she furnishes over one-half of the cost of maintaining the household during the taxable_year sec_2 in order for the court to determine whether the taxpayer provided over one-half of the cost of maintaining the household the taxpayer must prove the total cost of maintaining the household see rosen v commissioner tcmemo_1994_40 costs of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs the record is inconclusive as to whether petitioner was unmarried during the years at issue but even if he were unmarried he is not entitled to head_of_household status because he has not established that he provided over one-half of the cost of maintaining the household petitioner provided inadequate records to establish the total cost of maintaining the household or his own contribution to the total cost in a document in evidence dated date and captioned attestation petitioner’s brother attested that he worked for an international bank in the republic of guinea that he provided financial help to petitioner whenever it was necessary that he assisted him in paying bills and in buying his house and that his wife and children stayed with petitioner at the brother’s own expense the record is otherwise silent as to the amount of the brother’s contributions petitioner has failed to show that he provided over one-half of the cost of maintaining the household we sustain respondent’s determination as to this issue v sec_6662 penalty respondent determined that for each year at issue petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 and b and for negligence or substantial_understatement_of_income_tax respondent bears the burden of production with respect to this penalty see sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is on petitioner to show that the penalty does not apply see 116_tc_438 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or substantiate items properly sec_1_6662-3 income_tax regs petitioner exhibited a lack of due care in failing to report gross_receipts to keep adequate books_and_records and to properly substantiate claimed deductions respondent has carried his burden of production with respect to the sec_6662 penalties for negligence sec_6662 and b imposes a 20-percent accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the exact amounts of petitioner’s underpayments will depend upon the rule_155_computations in accordance with our findings and conclusions to the extent that those computations establish as seems likely that petitioner has substantial understatements of income_tax respondent has also met his burden of production in this regard see prince v commissioner tcmemo_2003_247 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioner has made no attempt to explain his failure to report gross_receipts to keep adequate books_and_records and to substantiate items properly we hold that for each year at issue petitioner is liable for a sec_6662 penalty for negligence and alternatively for substantial understatements of income_tax insofar as the rule_155_computations show substantial understatements to reflect the foregoing decision will be entered under rule
